883 So. 2d 866 (2004)
David A. DAVIDSON, Appellant,
v.
James V. CROSBY, Jr., Secretary, Department of Corrections, Appellee.
No. 1D04-1833.
District Court of Appeal of Florida, First District.
August 31, 2004.
*867 David A. Davidson, pro se, appellant.
Charlie Crist, Attorney General, and Joy A. Stubbs, Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
David Davidson petitioned the Circuit Court for Leon County for a writ of mandamus, challenging a disciplinary action taken against him by the Florida Department of Corrections. The circuit court concluded that it was not the proper forum and dismissed the petition without prejudice to Davidson's right to file a complaint or petition in the sentencing court. On rehearing, the court adhered to its conclusion regarding the forum but transferred the petition, rather than dismissing without prejudice. Davidson appeals and we have jurisdiction in accordance with Florida Rule of Appellate Procedure 9.130(a)(3)(A). We reverse.
This court squarely held in Burgess v. Crosby, 870 So. 2d 217 (Fla. 1st DCA 2004) that the Circuit Court for Leon County has subject matter jurisdiction over claims of this nature and that Leon County is the proper venue. The circuit court, in the order here on appeal, expressed concern that the matter was still in doubt after Burgess in light of certain language in Schmidt v. Crusoe, 878 So. 2d 361 (2003). In Burgess, however, this court explained that the Supreme Court's holding in Schmidt was limited to the question of the applicability of section 57.085, Florida Statutes, in determining a complainant's indigency in this type of case. The Supreme Court has denied rehearing in Schmidt and, despite the certification of a question of great importance by this court in Burgess, no further review was sought by either of the parties to that decision. Contrary to the circuit court's disposition in this case, the matter is not in doubt, but is controlled by this court's decision in Burgess. We therefore reverse the order on appeal and remand with directions to the circuit court to take jurisdiction over Davidson's petition and proceed to a disposition on the merits.
REVERSED.
WOLF, C.J., ERVIN and LEWIS, JJ., concur.